Citation Nr: 1000927	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-37 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which a claim for a TDIU was 
denied.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a TDIU because 
his service-connected post-traumatic stress disorder (PTSD) 
disability renders him unemployable.

Additional evidence was recently submitted directly to the 
Board without a waiver of RO jurisdiction, following the 
issuance of the Statement of the Case (SOC) in December 2006.  
See 38 C.F.R. § 20.1304(c).  Included were VA treatment 
records dating from January 2008 to March 2009, which showed 
that the Veteran had evaluations addressing his PTSD.  As 
this evidence pertains to the issue on appeal the RO must 
issue a supplemental statement of the case pursuant to 38 
C.F.R. § 19.31 on remand.

Also, the Veteran indicated that he receives treatment at the 
Anniston Community Based Outpatient Clinic (CBOC) in Alabama.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain relevant VA clinical records 
from the Anniston CBOC dating from April 2005 to January 2008 
and from March 2009 to the present.  

Finally, VA treatment records currently located in the claims 
file show that the Veteran is in receipt of Social Security 
Administration (SSA) benefits and in a recent VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Individual Unemployability, dated in October 2009, the 
Veteran reported that he received or expected to receive 
disability retirement benefits.  As it appears that the 
Veteran may be in receipt of SSA disability benefits, the 
administrative decision and the medical records upon which 
SSA relied in reaching its decision should be requested and 
associated with the claims file.  The Court has held that 
VA's duty to assist encompasses obtaining medical records 
that supported an SSA award of disability benefits as they 
may contain information relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Those records should be requested and associated with the 
Veteran's claims file.

In addition, the Veteran was last examined in connection with 
his claim in November 2005.  Accordingly, he should be 
provided with another examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request relevant medical records from 
the Anniston CBOC in Alabama dating from 
April 2005 to January 2008 and from March 
2009 to the present.  If no additional 
treatment records exist, the claims file 
should be documented accordingly.  

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

3.  The veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his service-
connected psychiatric disorder.  The 
examiner should describe how the symptoms of 
the psychiatric disorder affect the 
veteran's industrial capacity.  The examiner 
should specifically opine as to whether the 
service-connected disability alone precludes 
the veteran from obtaining and maintaining 
substantially gainful employment.  All 
necessary special studies or tests including 
psychological testing and evaluation are to 
be accomplished.  The examiner should assign 
a numerical code under the Global Assessment 
of Functioning Scale (GAF).  It is 
imperative that the examiner include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The entire claims folder must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
report of examination should include a 
complete rationale for any opinion 
expressed.  

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issue on appeal and issue a 
supplemental statement of the case to the 
Veteran and his representative and provide 
an appropriate period of time for a 
response.  Said readjudication must 
consider all evidence compiled since the 
December 2006 SOC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



